FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LESLIE YAHAIRA GASCA-GARCIA,                     No. 13-70461

               Petitioner,                       Agency No. A089-268-172

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Leslie Yahaira Gasca-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for cancellation of removal

and voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence determinations regarding good moral character.

Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001). We deny in part and dismiss

in part the petition for review.

      Substantial evidence supports the agency’s determination that Gasca-Garcia

is statutorily barred from establishing the good moral character necessary to

qualify for cancellation of removal, where she gave false testimony under oath in

immigration court with the subjective intent to obtain an immigration benefit. See

8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B); Ramos, 246 F.3d at 1266 (“For a witness’s

false testimony to preclude a finding of good moral character, the testimony must

have been made orally and under oath, and the witness must have had a subjective

intent to deceive for the purpose of obtaining immigration benefits.”).

      Contrary to Gasca-Garcia’s contentions, the agency’s good moral character

determination is not undermined by the fact that she did not ultimately gain a

benefit from her false testimony, see Ramos, 246 F.3d at 1266 (“Whether [an alien]

eventually received benefits because of the false testimony is irrelevant; the statute

only refers to statements made ‘for the purpose of obtaining’ any immigration

benefits, not that resulted in such benefits.” (quoting 8 U.S.C. § 1101(f)(6))), or the

fact that she ultimately testified truthfully when confronted with evidence that

conflicted her false testimony, see Valadez-Munoz v. Holder, 623 F.3d 1304, 1310


                                           2                                     13-70461
(9th Cir. 2010) (where an alien “recants only when confronted with evidence of his

prevarication, the amelioration [of recantation] is not available,” as “recantation

must be voluntary and without delay” (citation and internal quotation marks

omitted)).

      To the extent Gasca-Garcia challenges the agency’s denial of her application

for voluntary departure, we lack jurisdiction to consider this unexhausted

contention. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

lacks jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency).

      Gasca-Garcia’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    13-70461